DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van de Ven (US 2013/0002167).
Van de Ven discloses a light emitting device comprising:
(1) regarding Claim 1:
a first LED configured to emit a first light having a desaturated orange color ([0077]; 136 in Fig 7); and
a second LED separate from the first LED, the second LED configured to emit a second light having a cyan color ([0077], 137 in Fig 7), the first LED and the second LED being arranged to combine the first light and the second light ([0023,0024], [0043], [0049], [0068-0070], [0074-0077], [0089-0091]; inferable from the 1976 CIE chromaticity diagram).
(2) regarding Claim 2:
	further comprising a red-emitting phosphor ([0050], [0054]), a majority of the red- emitting phosphor being disposed in the first LED and a minimal amount or none of the red-emitting phosphor being disposed in the second LED ([0054]).
(3) regarding Claim 3:
	wherein the red-emitting phosphor comprises a 2-5-8 nitride phosphor material ([0069]). 
(4) regarding Claim 4: 
wherein the red-emitting phosphor comprises a 2-5-8 phosphor nitride material having a formula [Euy, Bad, Sr(1-y-d)]2Si5N8, with 0.003<y<0.03 and 0.2<d<0.6 (Fig 1 and [0069]).
	(5) regarding Claim 5:
wherein the red-emitting phosphor consists of red nitride phosphors ([0069]).
	(6) regarding Claim 6:
further comprising a green-emitting phosphor, a majority of the green-emitting phosphor being disposed in the second LED and a minimal amount or none of the green- emitting phosphor being disposed in the first LED ([0054]).
	(7) regarding Claim 7:
wherein the green-emitting phosphor comprises a garnet phosphor having a formula [Cex, Lua, Y(1-a-x)]3[Gab, Al(1-b)]5O12, with 0.01<x<0.06, 0<a<1-x, 0<b<0.6 (Fig 1 and [0069]).
	(8) regarding Claim 8:
wherein the green-emitting phosphor comprises a mixture of two or more garnet phosphors having different compositions ([0008], [0022]).
(9) regarding Claim 9:
wherein the first LED comprises a first electrical channel and the second LED comprises a second electrical channel separate from the first electrical channel ([0011]).
	(10) regarding Claim 10:
wherein the first light has CIE 1976 color coordinates u’ and v’ within ranges 0.3 < u’ < 0.35 and v’ > 0.52 (See Fig 1 and [0007]).
	(11) regarding Claim 11:
wherein the second light has CIE 1976 color coordinates u’ and v’ in ranges 0.15 < u’ < 0.20 and 0.47 < v’ < 0.52 (See Fig 1 and [0007]).
	(12) regarding Claim 12:
wherein, between wavelengths of 480 nm and 780 nm, the first light has a peak emission wavelength between 590 nm and 650 nm and the second light has a peak emission wavelength between 500 nm and 560 nm (See Fig 9, [0036], [0080]).
	(13) regarding Claim 13:
a plurality of first LEDs configured to emit a first light ([0077]; 136 in Fig 7), the first light having an first peak emission wavelength between 590 nm and 650 nm ([0036], [0080]); a plurality of second LEDs separate from the plurality of first LEDs, the plurality of second LEDs configured to emit a second light ([0077]; 137 in Fig 7), the second light having a second peak emission wavelength between 500 nm and 560 nm ([0036], [0080]); and a substrate (64), the plurality of first LEDs and second LEDs disposed on the substrate (See Fig 5).
	(14) regarding Claim 14:
wherein the first light further includes a first LED blue peak emission wavelength between 430 nm and 480 nm, and the first LED blue peak is smaller than the first peak ([0036], [0080]).
	(15) regarding Claim 15:
wherein the second light further includes a second LED blue peak emission wavelength between 430 nm and 480 nm, the second LED blue peak having a higher spectral power at a highest peak wavelength than the second peak ([0036], [0080]).
	(16) regarding Claim 16:
wherein each of the first plurality of LEDs comprises a first electrical channel and each of the plurality of second LED comprises a second electrical channel separate from the first electrical channel ([0011]).
	(17) regarding Claim 17:
wherein the first plurality of LEDs comprises a first active layer and the second plurality of LEDs comprises a second active layer, the first active layer and second active layer formed together in a monolithic array, the light emitting device further comprising a patterned wavelength converting layer disposed over the monolithic array, a first area of the patterned wavelength converting layer disposed over the first active layer comprising a first phosphor composition, a second area of the patterned wavelength converter layer disposed over the second active layer comprising a second phosphor composition ([0002], [0006], [0035], [0039], [0043], [0080], [0085]).
	(18) regarding Claim 18:
wherein the first plurality of LEDs and second plurality of LEDs are integrated into a single light emitting package (See Fig 2).
	(19) regarding Claim 19:
a plurality of first light emitters (62, 136 in Fig 7), each first light emitter comprising a first active layer configured to emit a first pump light and a first wavelength converting layer configured to absorb and convert at least a portion of the first pump light to a first emission light ([0002], [0006], [0035], [0039], [0043], [0080], [0085]), the first emission light having a peak emission within a range of 590 nm and 650 nm ([0002], [0006], [0035], [0039], [0043], [0080], [0085]);
a plurality of second light emitters (62, 137 in Fig 7), each second light emitter comprising a second active layer configured to emit a second pump light and a second wavelength converting layer configured to absorb and convert at least a portion of the second pump light to a second emission light ([0002], [0006], [0035], [0039], [0043], [0080], [0085]), the second emission light having a peak emission within a range of 500 nm and 560 nm ([0002], [0006], [0035], [0039], [0043], [0080], [0085]); and
a substrate (64), the first light emitters and second light emitters separately configured on the substrate with a plurality of light emitting surface of each of the first light emitters and second light emitter facing a same direction (See 64 in Figures).
	(20) regarding Claim 20:
wherein the first wavelength converting layer comprises a luminescent wavelength converting material in a matrix, and the luminescent wavelength converter material consists of a red nitride phosphor ([0002], [0006], [0035], [0039], [0043], [0080], [0085]).
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844